Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendment filed 9/6/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The specification and drawings were both amended to define Figure 5 as having both a pin 11 and a screw or bolt (or other mechanical fastener) 11’ so that the device has both pins and screw/bolt type fasteners, this combination is new matter.  Applicant is attempting to rely on the language that was previously pointed out as indefinite in the claims and not clarified by the original disclosure for support.  It cannot be said that the indefinite language provided clear support for this new combination of elements.  
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Interpretation
Claim 11 calls for a second groove with no prior mention of a first groove within the claim grouping for claim 11, however in light of the disclosure the term “second” is used as part of the name for groove 31.  Therefore, in this case “second” is functioning as nomenclature and not defining a number, thus while claim 11 calls for “a second groove” this is in reference to a specific groove of the disclosure, 31, and not requiring two different grooves to be present but rather just one located in the diffuser.
Claim Objections
Claims 5, 8, 9, 13, 14 and 16 are objected to because of the following informalities:  
Claim 5, in light of the amendment to claim 1 “further comprising a shell” is redundant and should be deleted.
Claim 8, line 1, “the bearing” should be - -a bearing- -, claim 8 is technically an independent claim drafted in a shorthand format with the inclusion of claim 1 coming after the recitation of the bearing supporting assembly, while not indefinite the proper phrasing should be - -a bearing supporting assembly- -.
Claim 13 also makes the same use of “the bearing” as claim 8 and should also be - -a bearing- -.
Claim 9, line 6 and claim 11, line 2, “close to” should be - -facing- -.  Applicant is attempting to define the end closest to the fixing plate, a better phrasing for this is to state that the one end is the end that faces the fixing plate.
Claim 14, line 3, - -the- - should be inserted after the comma and prior to the word “two”.
Claim 16, both occurrences of “perform” should be - -set a- -.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In light of the amendment to the specification that defines a fastener as a screw/bolt (or other mechanical fastener) and the amendment to the drawing adding a screw or bolt head to the feature now labeled 11’ the meaning of claim 16 has been effectively changed and covers the new matter added to both the specification and the drawings as noted above.  Applicant is relying on the original language of the claim that was found to be indefinite and using that as the basis to say what was meant was for the assembly to include a screw type fasten or other mechanical type fastener, not a pin, in combination with a pin.  This combination of features was not explicitly recited or supported in the original specification nor was a fastener other than a pin illustrated in the original drawings (all the fastener elements appeared the same in the original drawings, based on one being labeled as pin 11 all others would have presumably been a pin in the original filing).  Based on the redefining of the term claim 16 is now setting forth a new combination of a screw/mechanical type fastener and a pin which was not clearly supported by the original disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, it is unclear how clearances are being “limited through mutual abutting”.  Clearances are generally spaces between parts and thus there are no contact with other parts so how are clearances being limited through contact?  What structure in the figures is this attempting to require?  Or is applicant attempting to claim the clearance of the first bearing is regulated to a maximum size by contact of the diffuser and the thrust disk and the second clearance regulated to a maximum by contact between the fixing plate and the thrust disk?  If the latter, this is not any specific structure but is merely defining what the stack of fixing plate, thrust disk and diffuser do which is actually common to most arrangements as any axial movement between the thrust disk and parts on either side are limited by contact between the parts.  See Remarks below.
Allowable Subject Matter
Claims 1-3, 5-9, 12-15 and 17, pending correction for the objections above are allowed are allowed.
Response to Arguments
Applicant's arguments filed September 6, 2022 have been fully considered but they are not persuasive.
The remaining issue from the previous rejection is with regards to the rejection under 35 USC 112 of claim 10.  The issue with the claim is explained above and is specifically directed toward the formation of clearances that are “limited through mutual abutting” of the diffuser and the fixing plate.  As stated in the rejection above clearances are generally spaces between parts and thus there are no contact with other parts so how are clearances being limited through contact?  Applicant appears to answer this question in the remarks by stating that the diffuser 3 and the fixed plate 51 abut against each other to form a space, however this is not shown in the drawings.  The only drawing that shows the parts together is figure 1, however in this figure the thrust disk sits between fixing plate and the diffuser.  Thus this leads to the second question raised in the rejection above, what structure in the figures is this attempting to require?  Where is the structure of the fixing plate/diffuser that physically contact each other?  And then if they do actually contact, how is this structure forming a clearance or a clearance limited?  A clearance is not formed at a contact point but rather there would be some other additional structural requirement, such as a groove that would be required to have the clearance.  This structure is not recited by claim 10 and would be necessarily for completeness, this feature is added later in claim 11.  For a clearance to be formed/regulated by contact between the two parts there must be some feature external to the contact zone that makes the clearance, this would have to be recited in claim 10, but this still does not resolve the fact that what applicant is arguing, contact between the diffuser and fixing plate, is not shown since there is no feature of the diffuser that appears to be contacting the fixing plate.  
All other issues from the previous action have been resolved or in attempting the resolve the issue has caused a new grounds of rejection thus all other arguments are rendered moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656